Fourth Court of Appeals
                                San Antonio, Texas
                                      April 29, 2020

                                   No. 04-19-00781-CV

                                     Ernest BUSTOS,
                                        Appellant

                                            v.

                       BEXAR APPRAISAL DISTRICT, ET AL.,
                                   Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-16392
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER
       The appellant’s Second Unopposed Motion to Extend Time to File Appellant’s Brief is
hereby GRANTED. The brief is due June 3, 2020. No further extension of time absent
extenuating circumstances.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court